Case 1:21-cv-00081-KD-MU Document 11 Filed 05/28/21 Page 1 of 2                   PageID #: 53




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION



MARLON J. DAILEY, # 189344                      :

         Plaintiff,                             :

vs.                                             :   CIVIL ACTION 21-0081-KD-MU

MARY COOKS, et al.,                             :

         Defendants.                            :


                                           ORDER


         This action is before the Court on Plaintiff Dailey’s “Motion to Reconsider, et al.”

(Doc. 9, PageID.49), in which he requests the Court to reconsider a final judgment

entered on May 3, 2021. (Id.). No final judgment, however, has been entered in his

action on this Court’s docket. But a final judgment was entered in Dailey’s other action,

Dailey v. Dunn, et al., 2:21-cv-00157-WHA-JTA (M.D. Ala. May 3, 2021), in the United

States District Court for the Middle District of Alabama. Moreover, the Motion’s caption

indicates that he intended to file the Motion in the Middle District in Dailey v. Dunn, 2:21-

cv-0157-WHA, even though the envelope containing the Motion was addressed to this

Court.

         Accordingly, it is ORDERED that a copy of the Motion be sent to U.S. District

Court for the Middle District for filing in Dailey’s action on its docket, Dailey v. Dunn, et

al., 2:21-cv-00157-WHA-JTA (M.D. Ala. May 3, 2021), along with a copy of this order.

         The undersigned, having reviewed the Motion, FINDS that the Motion pertains to
Case 1:21-cv-00081-KD-MU Document 11 Filed 05/28/21 Page 2 of 2                 PageID #: 54




Dailey’s Middle District action and no further ruling on the Motion is required by this

Court.

         DONE and ORDERED this 28th day of May, 2021.


                                           /s/ P. BRADLEY MURRAY
                                           UNITED STATES MAGISTRATE JUDGE
